DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,039,407 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Application 16581132
U.S. Patent No. US 10,039,407 B2
2. A coffee dispenser for dispensing a single serving of coffee, the coffee dispenser comprising: a first liquid line and a second liquid line, the first and second liquid lines joining at a junction; a first port in liquid tight connection to the first liquid line up to the junction which forms a first liquid tight channel from the first port to the junction, the first port being engageable with a coffee concentrate container containing liquid coffee concentrate to receive liquid coffee concentrate therefrom and to allow liquid coffee concentrate to flow into the first liquid line; a first flow controller in fluid communication with the first liquid line to control the flow of liquid coffee concentrate along the first liquid line; a water reservoir in liquid tight communication with the second liquid line up to the junction which forms a second liquid tight channel from the water reservoir to the junction, the water reservoir being capable of retaining water and delivering water to the second liquid line; a second flow controller in fluid communication with the second liquid line to control the flow of water along the second liquid line; and a main controller in operative communication with the first flow controller and the second flow controller, the main controller generating operational instructions for the first and second flow controllers to allow liquid coffee concentrate and water to flow along the first and second liquid lines, respectively, and mix with each other adjacent the junction to form the singe serving of coffee. 

3. The coffee dispenser recited in claim 2, further comprising a batch heater in fluid communication with the second liquid line to heat water flowing along the second liquid line, the batch heater operative to heat a batch of water corresponding to a single cup of water for the single serving of coffee. 

4. The coffee dispenser recited in claim 2, wherein the first flow controller includes a first valve transitional between an open position and a closed position, liquid coffee concentrate capable of flowing from the first port and into the first liquid line when the first valve is in the open position, liquid coffee concentrate being restricted from flowing from the first port and into the first liquid line when the first valve is in the closed position. 

5. The coffee dispenser recited in claim 4, wherein the first valve is a one-way valve which restricts 

6. The coffee dispenser recited in claim 2, wherein the first flow controller includes a pump for pumping liquid coffee concentrate along the first liquid line. 

7. The coffee dispenser recited in claim 2, wherein the second flow controller includes a pump for pumping water along the second liquid line. 

8. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which cause the first and second flow controllers to allow liquid coffee concentrate and water to flow along the first and second liquid lines, respectively, for an equal duration of time. 

9. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which causes at least a portion of the water flowing through the junction to flow therethrough after all of the liquid coffee concentrate associated with the single serving of coffee has flowed therethrough. 

10. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which causes the first flow controller to allow liquid coffee concentrate to flow through the first liquid line at a first flow rate, and the second flow controller to allow water to flow through the second liquid line at a second flow rate greater than the first flow rate. 

11. The coffee dispenser recited in claim 2, wherein at least a portion of the first liquid line includes a vertical component which allows gravity to urge liquid coffee concentrate within the first liquid line to flow toward the junction.


2. The coffee dispenser of claim 1 further comprising a cup size selector connected to the computer wherein the pump is regulated based on a position of the cup size selector. 

3. The dispenser of claim 2 wherein the computer controls the pump and the coffee port valve to correctly mix an amount of the liquid coffee concentrate and an amount of water from the water reservoir to correspond to a cup size selected by a user via the cup size selector. 

4. The dispenser of claim 1 further comprising a froth level control connected to the computer wherein the heater regulates a water temperature of the water pumped through the heater based on a position of the froth level control. 

5. The dispenser of claim 1, wherein the coffee concentrate container is attached to the coffee concentrate port via a threaded connection. 

6. The dispenser of claim 1 wherein the coffee port valve comprises a spike which pierces the coffee concentrate container when the coffee concentrate container is initially attached to the coffee port valve. 

7. A coffee dispenser for dispensing a single serving of coffee, the dispenser comprising: a mixing chamber; a coffee concentrate port directly connected to and in fluid communication with the mixing chamber; a water reservoir connected to the mixing chamber; a coffee port valve operable to allow liquid coffee concentrate to flow from a coffee concentrate container attachable to the coffee concentrate port, through the coffee port, and directly into the mixing chamber; a pump; a heater connected to the pump, and the pump and heater connected in line between the water reservoir and the mixing chamber; and a computer or electronic circuit for controlling the pump to draw, from the water reservoir, a batch of water corresponding to the single serving of coffee and move the batch of water to the mixing chamber and controlling the heater to heat the batch of water drawn by the pump. 

8. The dispenser of claim 7 further comprising a froth level control by which a froth level may be selected by a user of the coffee dispenser, wherein the computer controls the heater to adjust a water temperature based on the selected froth level. 

9. A coffee dispenser for dispensing a single serving of coffee, the dispenser comprising: a mixing chamber; a coffee concentrate port connected to and in fluid communication with the mixing chamber via a second fluid communication line connecting the coffee concentrate port and the mixing chamber; a liquid coffee concentrate in a coffee concentrate container attached to the coffee concentrate port; a water reservoir connected to the mixing chamber; a coffee port valve operable to allow the liquid coffee concentrate to flow from the coffee concentrate container, through the attached coffee concentrate port, and into the mixing chamber via the second fluid communication line; a pump connected in line between the water reservoir and the mixing chamber; a heater connected in line between the pump and the mixing chamber; and a computer or electronic circuit for controlling the pump to draw, from the water reservoir, a batch of water corresponding to the single serving of coffee and move the batch of water to the mixing chamber and controlling the heater to heat the batch of water 

10. The dispenser of claim 9 further comprising a froth level control by which a froth level of the single serving of coffee may be selected by a user of the coffee dispenser, wherein the computer controls the heater to adjust a water temperature based on the selected froth level. 

11. The dispenser of claim 9, wherein the first fluid communication line comprises tubing or piping and the second fluid communication line comprises tubing or piping.



Claims 2-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9,826,856 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Application 16581132
U.S. Patent No. US 9,826,856 B2
2. A coffee dispenser for dispensing a single serving of coffee, the coffee dispenser comprising: a first liquid line and a second liquid line, the first and second liquid lines joining at a junction; a first port in liquid tight connection to the first liquid line up to the junction which forms a first liquid tight channel from the first port to the junction, the first port being engageable with a coffee concentrate container containing liquid coffee concentrate to receive liquid coffee concentrate therefrom and to allow liquid coffee concentrate to flow into the first liquid line; a first flow controller in fluid communication with the first liquid line to control the flow of liquid coffee concentrate along the first liquid line; a water reservoir in liquid tight communication with the second liquid line up to the junction which forms a second liquid tight channel from the water reservoir to the junction, the water reservoir being capable of retaining water and delivering water to the second liquid line; a second flow controller in fluid communication with the second liquid line to control the flow of water along the second liquid line; and a main controller in 

3. The coffee dispenser recited in claim 2, further comprising a batch heater in fluid communication with the second liquid line to heat water flowing along the second liquid line, the batch heater operative to heat a batch of water corresponding to a single cup of water for the single serving of coffee. 

4. The coffee dispenser recited in claim 2, wherein the first flow controller includes a first valve transitional between an open position and a closed position, liquid coffee concentrate capable of flowing from the first port and into the first liquid line when the first valve is in the open position, liquid coffee concentrate being restricted from flowing from the first port and into the first liquid line when the first valve is in the closed position. 

5. The coffee dispenser recited in claim 4, wherein the first valve is a one-way valve which restricts fluid flow therethrough to allow flow only in a direction toward the junction. 

6. The coffee dispenser recited in claim 2, wherein the first flow controller includes a pump for pumping liquid coffee concentrate along the first liquid line. 

7. The coffee dispenser recited in claim 2, wherein the second flow controller includes a pump for pumping water along the second liquid line. 

8. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which cause the first and second flow controllers to allow liquid coffee concentrate and water to flow along the first and second liquid lines, respectively, for an equal duration of time. 

9. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which causes at least a portion of the water flowing through the junction to flow therethrough after all of the liquid coffee concentrate associated with the single serving of coffee has flowed therethrough. 



11. The coffee dispenser recited in claim 2, wherein at least a portion of the first liquid line includes a vertical component which allows gravity to urge liquid coffee concentrate within the first liquid line to flow toward the junction.


2. The coffee dispenser of claim 1 further comprising a cup size selector connected to the computer wherein the pump is regulated based on a position of the cup size selector. 

3. The dispense of claim 2 wherein the computer controls the pump, the flavor port valve, and the coffee port valve to correctly mix an amount of the liquid flavor, an amount of the liquid coffee concentrate and an amount of water from the water reservoir to correspond to a cup size selected by a user via the cup size selector. 

4. The dispense of claim 1 further comprising a froth level control connected to the computer wherein the heater regulates a water temperature of the water pumped through the heater based on a position of the froth level control. 

5. The dispenser of claim 4 wherein the computer controls a cream port valve corresponding to a cream port, the heater and the pump to create an amount of froth selected by the froth level control wherein a liquid tight channel is formed from a cream container holding liquid cream to the mixing chamber. 

6. The dispenser of claim 5 further comprising: a cream port connected to the mixing chamber; and the liquid cream in the cream container attached to the cream port. 

7. The dispenser of claim 1, wherein the coffee concentrate container is attached to the coffee concentrate port via a threaded connection, and 

8. The dispenser of claim 1 wherein the flavor port valve comprises a spike which pierces the flavor container when the flavor container is initially attached to the flavor port valve, and the coffee port valve comprises a spike which pierces the coffee concentrate container when the coffee concentrate container is initially attached to the coffee port valve. 

9. A coffee dispenser for dispensing a single serving of coffee, the dispenser comprising: a mixing chamber; a flavor port directly connected to and in fluid communication with the mixing chamber; a coffee concentrate port directly connected to and in fluid communication with the mixing chamber; a water reservoir connected to the mixing chamber; a flavor port valve operable to allow liquid flavor to flow from a flavor container attachable to the flavor port, through the flavor port, and directly into the mixing chamber; a coffee port valve operable to allow liquid coffee concentrate to flow from a coffee concentrate container attachable to the coffee concentrate port, through the coffee port, and directly into the mixing chamber; a pump; a heater connected to the pump, and the pump and heater connected in line between the water reservoir and the mixing chamber; and a computer or electronic circuit for controlling the pump to draw, from the water reservoir, a batch of water corresponding to the single serving of coffee and move the batch of water to the mixing chamber and controlling the heater to heat the batch of water drawn by the pump. 

10. The dispenser of claim 9 further comprising a froth level control by which a froth level may be selected by a user of the coffee dispenser, wherein the computer controls the heater to adjust a water temperature based on the selected froth level. 
11. A coffee dispenser for dispensing a single serving of coffee, the dispenser comprising: a mixing chamber; a flavor port connected to and in fluid communication with the mixing chamber via a first fluid communication line connecting the flavor port and the mixing chamber; a coffee concentrate port connected to and in fluid communication with the mixing chamber via a second fluid communication line connecting the coffee concentrate port and the mixing chamber; a liquid flavor in a flavor container attached to the flavor port; a liquid coffee concentrate in a coffee concentrate container attached to the coffee concentrate port; a water reservoir connected to 

12. The dispenser of claim 11 further comprising a froth level control by which a froth level of the single serving of coffee may be selected by a user of the coffee dispenser, wherein the computer controls the heater to adjust a water temperature based on the selected froth level. 

13. The dispenser of claim 11, wherein the first fluid communication line comprises tubing or piping and the second fluid communication line comprises tubing or piping.



Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. US 10,455,986 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.

Application 16581132
U.S. Patent No. US 10,455,986
2. A coffee dispenser for dispensing a single serving of coffee, the coffee dispenser comprising: a first liquid line and a second liquid line, the first and second liquid lines joining at a junction; a first port in liquid tight connection to the first liquid line 

3. The coffee dispenser recited in claim 2, further comprising a batch heater in fluid communication with the second liquid line to heat water flowing along the second liquid line, the batch heater operative to heat a batch of water corresponding to a single cup of water for the single serving of coffee. 

4. The coffee dispenser recited in claim 2, wherein the first flow controller includes a first valve transitional between an open position and a closed position, liquid coffee concentrate capable of flowing from the first port and into the first liquid line when the first valve is in the open position, liquid coffee concentrate being restricted from flowing from the first port and into the first liquid line when the first valve is in the closed position. 

5. The coffee dispenser recited in claim 4, wherein the first valve is a one-way valve which restricts fluid flow therethrough to allow flow only in a direction toward the junction. 

6. The coffee dispenser recited in claim 2, wherein the first flow controller includes a pump for pumping liquid coffee concentrate along the first liquid line. 



8. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which cause the first and second flow controllers to allow liquid coffee concentrate and water to flow along the first and second liquid lines, respectively, for an equal duration of time. 

9. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which causes at least a portion of the water flowing through the junction to flow therethrough after all of the liquid coffee concentrate associated with the single serving of coffee has flowed therethrough. 

10. The coffee dispenser recited in claim 2, wherein the main controller generates operational instructions which causes the first flow controller to allow liquid coffee concentrate to flow through the first liquid line at a first flow rate, and the second flow controller to allow water to flow through the second liquid line at a second flow rate greater than the first flow rate. 

11. The coffee dispenser recited in claim 2, wherein at least a portion of the first liquid line includes a vertical component which allows gravity to urge liquid coffee concentrate within the first liquid line to flow toward the junction.


    2. The coffee dispenser recited in claim 1, further comprising a batch heater in fluid communication with the second liquid line to heat water flowing along the second liquid line, the batch heater operative to heat a batch of water corresponding to a single cup of water for the single serving of coffee. 

    3. The coffee dispenser recited in claim 1, wherein the first flow controller includes a first valve transitional between an open position and a closed position, liquid coffee concentrate capable of flowing from the first port and into the first liquid line when the first valve is in the open position, liquid coffee concentrate being restricted from flowing from the first port and into the first liquid line when the first valve is in the closed position. 

    4. The coffee dispenser recited in claim 3, wherein the first valve is a one-way valve which restricts fluid flow therethrough to allow flow only in a direction toward the junction. 

    5. The coffee dispenser recited in claim 1, wherein the first flow controller includes a pump for pumping liquid coffee concentrate along the first liquid line. 

    6. The coffee dispenser recited in claim 1, wherein the second flow controller includes a pump for pumping water along the second liquid line. 

    7. The coffee dispenser recited in claim 1, wherein the main controller generates operational instructions which cause the first and second flow controllers to allow liquid coffee concentrate and water to flow along the first and second liquid lines, respectively, for an equal duration of time. 

    8. The coffee dispenser recited in claim 1, wherein the main controller generates operational instructions which causes at least a portion of the water flowing through the junction to flow therethrough after all of the liquid coffee concentrate associated with the single serving of coffee has flowed therethrough. 

    9. The coffee dispenser recited in claim 1, wherein the main controller generates operational instructions which causes the first flow controller to allow liquid coffee concentrate to flow through the first liquid line at a first flow rate, and the second flow controller to allow water to flow through the second liquid line at a second flow rate greater than the first flow rate. 

    10. The coffee dispenser recited in claim 1, wherein at least a portion of the first liquid line includes a vertical component which allows gravity to urge liquid coffee concentrate within the first liquid line to flow toward the junction. 

    11. A coffee dispenser for dispensing a single serving of coffee, the coffee dispenser comprising: a first liquid line and a second liquid line fluidly separate from the first liquid line; a first port in liquid tight connection to the first liquid line, the first port being engageable with a coffee concentrate container to receive liquid coffee concentrate therefrom and to allow liquid coffee concentrate to flow into the first liquid line; a first flow controller in fluid communication with the first liquid line to control the flow of liquid coffee concentrate along the first liquid line; a water reservoir in liquid tight communication with the second liquid line, the water reservoir being capable of retaining water and delivery water to the second liquid line; a second flow controller in fluid communication with the second liquid line to control the flow of water along the second liquid line; and a main controller in operative communication with the first flow controller and the second flow controller, the main controller generating operational instructions for 

    12. The coffee dispenser recited in claim 11, wherein the first liquid line terminates at a first outlet and the second liquid line terminates at a second outlet. 

    13. The coffee dispenser recited in claim 11, wherein the main controller generates operational instructions which causes the first flow controller to allow liquid coffee concentrate to flow through the first liquid line at a first flow rate, and the second flow controller to allow water to flow through the second liquid line at a second flow rate greater than the first flow rate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/31/2021